DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
 
Response to Arguments

Applicant’s arguments, see pg. 6 filed 2/23/2021 regarding the status and amendments to the claims is hereby acknowledged.  
Applicant’s arguments, see pg. 6-7 filed 2/23/21 regarding the rejection of claims on obviousness grounds based on the combination of Sami (i.e., Siddique) and Rosenberg are hereby acknowledged. The applicant’s arguments have been fully considered. The examiner notes that the applicant’s arguments are directed to newly amended limitations not previously presented. Therefore, a new grounds of rejection will be provided in order to take into consideration the amendments. The examiner will rely on Katz; Warren J. et al. US 5623642 as art of record and relied upon in an attempt to advance prosecution and elaborate on the art to Siddique and Rosenberg relating to physics based animation.  
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 15-18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siddique; M.A. Sami et al. US 20100030578 A1 and supported in Provisional Application No. 61/064,716, filed Mar. 21, 2008 (hereafter Siddique) and in further view of Rosenberg; Louis B. et al. US 6147674 A (hereafter Rosenberg) and in further view of Katz; Warren J. et al. US 5623642 (hereafter Katz).

Regarding claim 1, “a system for real-time participation within a media presentation, comprising: a camera; and a compositing processor programmed to a) capture a participant's interaction with said media presentation through said one or more interactive regions of a participant overlay includes simulated physics” Siddique teaches (provisional application para 114-115 – user models have the ability to interact with virtual embodiments of movie characters and celebrities including physics based animation to enhance realism corresponds to interactive regions to adding components to alter backgrounds; para 108 allow users to communicate in real-time through their virtual character model  wherein video camera (or other image capture device) tracks the user’s expressions/movements/actions in order to animate the virtual character camera; para 117 objects virtually overlaid and para 267 – overlay tools allow users to modify objects in the view); “wherein said one or more interactive regions of the participant overlay are associated with a time-variant metadata stream from said media presentation, wherein said simulated physics include boundaries of said one or more interactive regions defined in accordance with one or more content elements in said media presentation” Siddique teaches (provisional application para 117, 220 – physics based animation based animation effects to enhance realism of the environment, its contents and interaction with the user. In an exemplary embodiment, an environment representing a basketball court could be integrated with physics based animation effects. In this case, the motion dynamics of the basketball players, the ball, the basket etc. would be based on the physics of real motion and thus, the game sequence would appear realistic; physics based animation can be incorporated to make the shopping environment, its contents and user interaction with the environment realistic; region such as a display table is mapped and objects virtually overlaid corresponds to simulated physics wherein said one or more interactive regions of the participant overlay are associated with a time-variant metadata stream from said media presentation ; “wherein at least one element of said media presentation is extracted therefrom and re-rendered into an interactive feature and simulated physics are applied to the interactive feature, wherein the simulated physics applied to the interactive feature include elastic and inelastic collisions; b) mapping one or more content elements in said media presentation on a predetermined basis, to add interactive elements to said participant overlay in accordance with said mapping, and to track participant interaction with said interactive elements based upon said mapping; and c) combine said overlay with said media presentation for display to said participant on a display” wherein the term “collision” is given its broadest reasonable interpretation comprising “noun. - an instance of one moving object or person striking violently against another” Siddique teaches (provisional application para 115 - user models would have the ability to interact with virtual embodiments of movie characters and celebrities. As an example, the user model may be placed in a fight scene from a movie; The model would be able to orchestrate the exact movements (dialogue, movements, actions, expressions) of the original character. This would involve facial animation and lip syncing of the user model to replicate expressions and facial movements of the original character. Furthermore, the movements of the original character can be extracted, in exemplary embodiment, either manually or using machine learning algorithms (for example: pose tracking and pose recover techniques) and then applied to the user model. Siddique does not use the terms elastic and inelastic when disclosing the physics based amination comprising extracting movements of the original character from a fight scene in order to be applied to the user model.

	 With respect to the deficiency of Siddique, whereas Siddique does not use the terms elastic and inelastic when disclosing the physics based amination comprising extracting movements of the original character from a fight scene in order to be applied to the user model, a person of ordinary skill in the art would have understood that the movements of the characters in a video are analyzed. For example, in an analogous art, Rosenberg teaches parameters used to define the physics of a dynamic impact comprises elasticity and inelastic parameters (col.33:57-67 to col.34:1-33). 
The motivation to modify Siddique and Rosenberg is further evidenced in Katz a teaching Computer software designed to simulate Newtonian interactions between objects, e.g., exchange of momentum, frictional force exchange, contact force exchange, elastic and inelastic collisions, etc., has been in existence for decades. The applications of such software have ranged from such low fidelity purposes as simple bouncing interactions between objects in a video game, to high fidelity interactions such as a military engineering simulation of the effect of a missile during its impact with a target. A person of ordinary skill in the art would allow a viewer to interact with displayed objects in a more realistic virtual environment, such as a video interaction by processing object metadata to achieve a more realistic interaction (Katz col. 1:16-67 to col. 2:1-52; col. 5:43-67 to col.6:1-67).

	Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention to modify Siddique invention for real-time participation within a media presentation comprising user models have the ability to interact with virtual embodiments of movie characters and celebrities including physics based animation to enhance realism corresponds to interactive regions and wherein the movements of the original character can be extracted then applied to the user model to simulate physics based animation realistically by further incorporating known elements of Rosenberg’s invention for determining parameters used to define the physics of a dynamic impact in a virtual reality video content 
Regarding claim 2, “wherein said participant's interaction comprises any of a user action upon said one or more content elements in said media presentation, a user action expressed in said media presentation through an avatar, or a user action in said media presentation in connection with a game element” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Siddique teaches (para 96, 110, 115, 117 - user can participate in game events).
Regarding claim 3, “further comprising a display for simultaneously displaying said media presentation and said participant overlay” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Siddique teaches (provisional application para 115 - user models would have the ability to interact with virtual embodiments of movie characters and celebrities. As an example, the user model may be placed in a fight scene from a movie; The model would be able to orchestrate the exact movements (dialogue, movements, actions, expressions) of the original character. This would involve facial animation and lip syncing of the user model to replicate expressions and facial movements of the original character. Furthermore, the movements of the original character can be extracted, in exemplary embodiment, either manually or using machine learning algorithms (for example: pose tracking and pose recover techniques) and then applied to the user model.
 	Regarding claim 4, “further comprising a controller configured to facilitate the participant's interaction within said media presentation in real time” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Siddique teaches (provisional application para 211 controller for performing virtual interaction and wherein the virtual interaction as discussed in claim 1 occurs in real-time in para 114-115). 
 	Regarding claim 5, “said controller comprising: any of a game controller, joystick, mouse, touchpad, ultrasonic motion detector, microphone, and video camera” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Siddique teaches (provisional application para 211 controller for performing virtual interaction via  game controller). 
 	Regarding claim 6, “further comprising: a plurality of participant locations, each participant location supporting at least one participant; and a network for interconnecting each participant location; wherein said compositing processor is configured to simultaneously capture interaction of each participant at each of said plurality of participant locations and add the interaction of each participant to said overlay in real time for display at a display at each of said participant locations” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Siddique teaches (provisional application para 225 - the user can query the VS to identify the current geographic location of a friend at any given time. Therefore, identification of a friend’s location is not necessarily restricted to when a friend is in the user’s vicinity. Users may watch live video content of their friend on their mobile device from their location.) 
 	Regarding claim 7, “further comprising a participant location comprising a facility that supports a plurality of participants and a display configured to display said media presentation and said participant overlay simultaneously to each of said plurality of participants” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Siddique teaches (provisional application para 200, 211, 227 – facility that supports a plurality of participants is a theater or store and displaying each participant participating at that location). 
 	Regarding claim 8, “further comprising means for each participant in said plurality of participants to interact with said media presentation in real time” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Siddique teaches (provisional application para 
 	Regarding claim 9, “wherein said compositing processor comprises: a local processor at said participant location” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Siddique teaches (provisional application para 96 processor at each participant device).
 	Regarding claim 10, “further comprising: a game processor programmed to provide at least one game play element to said media presentation via said participant overlay” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Siddique teaches (para 96, 110, 115, 117 - user can participate in game events; Rosenberg further teaches host computer system 12 can be one of a variety of home video game systems commonly connected to a television set, such as systems available from Nintendo, Sega, or Sony.).
 	Regarding claim 11. The system of claim 10, wherein said game processor and said compositing processor comprise: one or more local processor at said participant location” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Siddique teaches (provisional application para 96 processor at each participant device; Rosenberg further teaches host computer system 12 can be one of a variety of home video game systems commonly connected to a television set, such as systems available from Nintendo, Sega, or Sony.). 
 	Regarding claim 12. The system of claim 1, further comprising: a media processor programmed to provide said media presentation to said compositing processor” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Siddique teaches (provisional application para 96 processor at each participant device understood as processing media and wherein the rejection of claim 1 discusses para 114-115 – user models have the ability to interact with virtual embodiments of movie characters and celebrities including physics based animation to enhance realism corresponds to interactive regions to adding components to alter backgrounds. 
 	Regarding claim 13, “wherein said compositing processor is further programmed to synchronize captured participant interaction with said media presentation” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Siddique teaches (provisional application para 108 – user interaction is synchronized; para 115 - user models would have the ability to interact with virtual embodiments of movie characters and celebrities. As an example, the user model may be placed in a fight scene from a movie; The model would be able to orchestrate the exact movements (dialogue, movements, actions, expressions) of the original character. This would involve facial animation and lip syncing of the user model to replicate expressions and facial movements of the original character. Furthermore, the movements of the original character can be extracted, in exemplary embodiment, either manually or using machine learning algorithms (for example: pose tracking and pose recover techniques) and then applied to the user model.
 	Regarding claim 15, “wherein said compositing processor is programmed to use said map to track participant movement of said interactive and to maintain accurate registration between said participant overlay and said media presentation” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Siddique teaches (provisional application 110 - A map facility 748 is available which provides digital/animated representations of a virtual world containing virtual facilities in the hangout zone and/or fictional mappings of real facilities in virtual worlds. Real location and area maps and venue information of the real places and events as well as driving directions to events and venues are provided to assist users; para 275 – user is tracked based on GPS). 
 	Regarding claim 16, “wherein said participant overlay comprises: an avatar representation of said participant” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Siddique teaches (provisional application 96 – user models or character models correspond to avatars). 
 	Regarding claim 17, “wherein said participant overlay comprises: interactions of said participant with any of said media presentation and interactive elements within said participant overlay” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Siddique teaches (provisional application para 108 – user interaction is synchronized with media presentation available; para 115 - user models would have the ability to interact with virtual embodiments of movie characters and celebrities. As an example, the user model may be placed in a fight scene from a movie; The model would be able to orchestrate the exact movements (dialogue, movements, actions, expressions) of the original character. This would involve facial animation and lip syncing of the user model to replicate expressions and facial movements of the original character. Furthermore, the movements of the original character can be extracted, in exemplary embodiment, either manually or using machine learning algorithms (for example: pose tracking and pose recover techniques) and then applied to the user model.
 Regarding the method claim 18, the claim is grouped and rejected with the system claims 1-17 because the elements of the system are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-13 and 15-17 and because the elements of the system are easily converted into method steps by one of ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421